Callahan, J. P.
(dissenting). I do not concur with the majority’s view because it encourages additional legal maneuvers and delays resolution of this ongoing family feud. These *1068parties have been before this Court on a prior appeal (Matter of Glazer, 168 AD2d 975, mot to dismiss appeal granted 77 NY2d 939). The only issue on that appeal was whether Malcolm Glazer was guilty of civil contempt. We disagreed with the Surrogate and reversed the finding of civil contempt. That was the holding of that case, nothing more.
It is readily apparent from a reading of the decision in this record that the Surrogate misinterpreted the holding in that appeal. Since the Surrogate was not constrained or otherwise bound by any language in our prior memorandum decision, this matter should be remitted to the Surrogate with that caveat. In my view, the Surrogate’s Court is the proper forum to resolve these issues as it knows best the intent of its previous order, which was not the subject of any appeal. (Appeal from Order of Monroe County Surrogate’s Court, Houston, S. — Estate Accounting.) Present — Callahan, J. P., Boomer, Lawton, Davis and Doerr, JJ.